PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MORE, Thomas
Application No. 16/539,657
Filed: 13 Aug 2019
For: Runaway Diesel Suppressor System
:
:
:	DECISION ON PETITION
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On August 19, 2021, a non-final Office action was mailed, setting a three (3) month shortened statutory period for reply. On February 22, 2022, a reply was filed, accompanied by three (3) month extension of time and fee under 37 CFR 1.136(a). On March 3, 2022, a Notice of Abandonment was mailed, stating that the reply received March 3, 2022 was received after the expiration of the period for reply to the non-final Office action mailed August 19, 2021, which expired on February 19, 2022.
 
The application file

The Notice of Abandonment states that the application is abandoned in view of applicant’s failure to timely file a response to the Office action mailed August 19, 2021. The Notice stated that the reply received February 22, 2022 was received outside the expiration of the time period for reply to the Office action mailed August 19, 2021. 

Analysis and conclusion

The date six (6) months after the date the Office action mailed August 19, 2021 was mailed, February 19, 2022, fell on a Saturday. Monday, February 21, 2022 was a Federal holiday (Washington’s Birthday). Therefore, a reply could be filed the next business day. (37 CFR 1.7(a)). The reply filed February 22, 2022 was filed the next business day. Therefore, the reply filed February 22, 2022 was timely filed in response to the Office action mailed August 19, 2021, the application did not become abandoned. Therefore, there is no abandonment in fact.
 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 3747 for further processing in due course.


/DOUGLAS I WOOD/Attorney Advisor, OPET